Citation Nr: 0809014	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating evaluation for tendonitis 
of the right wrist.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 until May 
2000.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2004 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The veteran's right wrist tendonitis is manifested by pain 
and a full range of motion.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right wrist 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5215 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until October 2006 and January 2007, after the 
initial adjudication of the claim, such error was harmless 
given that the claim is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the Board is aware that the December 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his VA examinations, including his March 2004 
and April 2006 examinations, in which a description was made 
the effect of the service-connected disability on 
employability and daily life.  These statements indicate an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores.  

Finally, the May 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the December 2005 
Statement of the Case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted statements.  The 
appellant was afforded VA medical examinations in February 
2004, March 2004, January 2005, and April 2006.  

The veteran, in his January 2006 VA Form 9, indicated that 
his wrist required additional evaluation due to pain.  An 
additional VA examination was provided to him in April 2006 
addressing that symptom.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

The veteran essentially contends his right wrist tendonitis 
warrants a compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995). 

Diagnostic Code 5215 pertains to limitation of motion of the 
wrist.  Limitation of motion of the wrist warrants a 10 
percent rating for dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm. Ten percent 
is the maximum rating permitted under that Diagnostic Code. 
38 C.F.R. § 4.71a, Diagnostic Code 5215. However, higher 
ratings of 30 to 50 percent are warranted for ankylosis of 
the wrist, depending on whether or not the ankylosis is 
favorable or unfavorable of the dominant hand. 38 C.F.R. § 
4.71a, Diagnostic Code 5214. 

Merits of the Claim
 
The veteran was originally granted service connection, with a 
noncompensable rating, for right wrist tendonitis in a June 
2000 rating decision.  A May 2004 rating decision continued 
the noncompensable rating.  The veteran essentially contends 
his disability warrants a compensable rating.

VA outpatient treatment records indicate that in the time 
surrounding his claim, the veteran complained of pain from 
his right shoulder to his fingers, as seen in a June 2003 VA 
outpatient treatment record.  In June 2003, he was found to 
have full strength and power of the right arm and hand.  

The veteran was provided with a VA examination in February 
2004.  A physical examination of his right wrist found a 
normal range of motion with flexion of 80 degrees and 
extension of 70 degrees.  The examiner found right hand 
numbness, which was likely carpal tunnel syndrome with a 
positive Tinel sign.

Another VA examination was provided in May 2004.  The veteran 
reported numbness in his right and left middle and index 
fingers, and the thumbs.  He did not describe pain in either 
wrist.  He felt a tingling, which was worse with activity and 
pain that increased with work.  The examiner did not believe 
the pain was related to his work, as he had not been working 
for about a month.  He had not had any treatment for his 
wrist.  He had mild flareups with activity.  

The examiner found two point discrimination greater than 1 
centimeter (cm) in all five digits of both hands.  His motor 
function was intact.  He had 5/5 grip strength, as well as 
finger flexion and extension, wrist flexion and extension, 
and thumb extension bilaterally.  He was nontender to 
palpation over any of the tendons of the right or left 
wrists.

The veteran had decreased sensation in his bilateral upper 
extremities, which was possibly consistent with carpal 
tunnel.  However, the involvement of all his digits made that 
questionable.  

The veteran received surgery for his carpal tunnel in January 
2005.  He was provided an additional VA examination in April 
2006.  The veteran reported flareups of his nerve condition 
that included pain, weakness, fatigue, and functional loss 
occurring once daily.  He reported stiffness of the right 
wrist.  Subsequent VA outpatient treatment records did not 
indicate complaints of or treatment for right wrist 
tendonitis. 

An examination of his motor functions of the right side upper 
extremity found muscle strength of 5 and no motor function 
impairment.  The veteran continued to have positive tinels on 
the right.  A sensory function examination of the upper right 
extremity found normal vibration, pain, light touch, and 
position sense.  The veteran had no muscle atrophy, abnormal 
muscle tone or bulk.  He had no tremors, tics, or other 
abnormal movements or an abnormal plantar reflex.  The nerve 
disorder did not affect any joint and gait and balance were 
normal.  His deep tendon reflexes were 2+, bilaterally, for 
his triceps, biceps, brachioradialis, knee jerks, and ankle 
jerks.   The veteran was diagnosed with tendonitis and carpal 
tunnel syndrome.  His carpal tunnel nerve dysfunction had 
significant effect on his occupation, causing difficulties 
typing sometimes with flare ups.  The examiner found no other 
effects on daily activities.

The veteran's right wrist tendonitis has generally not 
indicated a loss in his range of motion.  His February 2004 
VA examination found his right wrist to have a normal range 
of motion, including 80 degrees of flexion and 70 degrees of 
extension.  He did not describe pain in either wrist in May 
2004.  He did have decreased sensation in his bilateral upper 
extremities, but that was consistent with his carpal tunnel 
syndrome.  He had normal grip strength and wrist flexion and 
extension.  He was also nontender to palpation over the 
tendons of his right and left wrists. He also has no motor 
function problems.  His carpal tunnel nerve dysfunction had a 
significant effect on his occupation, causing difficulties 
typing sometimes with flare ups, but no finding was made 
regarding the effects of his tendonitis.  Subsequent to his 
carpal tunnel release surgery, his VA outpatient treatment 
records did not indicate complaints of or treatment for right 
wrist tendonitis.  

None of the veteran's examiners found him to have ankylosis 
of the right wrist, which would warrant a rating under 
Diagnostic Code 5214.  Additionally, no findings of 
limitation of motion of the wrist are of record to warrant a 
rating under Diagnostic Code 5215.  

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
has reported wrist pain, as in his January 2006 VA Form 9, 
but there is no evidence of record of limitation of motion 
due to pain or impairment due to tendonitis.  Additionally, 
the veteran continues to work as a clerk.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as frequent periods of 
hospitalization, which would warrant an extraschedular 
evaluation.   38 C.F.R. § 3.321(b)(1).   Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for a compensable 
evaluation for right wrist tendonitis is denied.  


ORDER

A compensable evaluation for right wrist tendonitis is 
denied.  



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


